Citation Nr: 1527111	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-13 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  Current RO jurisdiction of this appeal rests with the RO in Winston Salem, North Carolina.  

After consideration of the procedural history of this appeal, the Board finds that the claim for service connection for residuals of TBI stems from the original claim for this disability, first denied in a September 2010 rating decision.  As to service connection for the right knee disability, this claim was originally denied in a May 2009 rating decision.  The Veteran initiated an appeal of this decision and the RO issued a November 2009 Statement of the Case (SOC).  Within a month of this SOC, the Veteran submitted a document noting continued disagreement.  In liberally considering this document, the Board finds that the Veteran perfected the appeal stemming from the May 2009 rating decision.  See 38 C.F.R. §§ 20.200, 20.202 (2014).

In connection with his appeal, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing has been associated with the record on appeal.  The record was held open for 60 days to allow for the submission of additional evidence and the Veteran submitted several medical opinions during this period.  Upon review of this evidence, the Board grants in full the claims before it.



FINDINGS OF FACT

1.  The Veteran has residuals of TBI due to an in-service injury.  

2.  The Veteran has a current right knee disability due to his previously service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Service connection for residuals of TBI is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for a right knee disability as secondary to the service-connected left knee disability is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision grants the benefits sought on appeal in full, there is no need to discuss VA's actions to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran contends that he has residuals of TBI due to being hit in the head with a baseball bat in service.  Under the facts of this claim, service connection requires a current disability due to the in-service incident.  See 38 C.F.R. § 3.303.  This incident is documented and recently was the stressor on which the RO granted entitlement to posttraumatic stress disorder (PTSD).  The basis of denial was medical evaluations that found there were not current residuals of TBI, but VA examinations dated in June 2010 found such disability.  In addition, more recent evidence indicates that the Veteran has such residuals.  In this regard, after the Board hearing, the Veteran submitted two April 2015 opinions from clinicians noting the conceded in-service injury and found that the Veteran currently has symptoms related to that TBI.  

Although cognizant of the conflicting evidence regarding whether the Veteran has current residuals, the Board finds that the evidence is at least in relative equipoise on the issue and, as such, resolves reasonable doubt in the Veteran's favor.  With this finding of current disability, the evidence clearly shows an in-service injury and that this is the origin of the current TBI residuals.  As such, the Board grants service connection.  Upon effectuating this grant, the RO will assign the appropriate rating considering that the Veteran is also in receipt of a 100 percent rating for the service-connected PTSD.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

As to service connection for a right knee disability, the Veteran asserts that this disability is related to the previously service-connected left knee disability.  To substantiate this claim, the evidence must show that the left knee disability caused or permanently aggravated the right knee disability.  See 38 C.F.R. § 3.310.  The evidence clearly shows a current right knee disability.  Although the RO has cited medical evidence showing normal gait as a basis of denial, the RO previously granted service connection for a back disability based on medical evidence citing an abnormal gait.  See October 2009 Rating Decision.  

Further, although in a December 2010 contract VA opinion, the examiner cited no "objective evidence to suggest this on review of the records" as his rationale, this is not an adequate opinion.  The examiner did not consider the Veteran's lay testimony or directly address the theory of causation (that is, altered gait led to the disability) put forth by the Veteran.  In an April 2015 opinion received after the Board hearing, a clinician wrote, essentially, that a right knee disability developed due to overuse/favoring of this knee due to the left knee disability.  He had previously submitted a positive nexus opinion from this clinician.  After review of this evidence, the Board finds that the clear preponderance of the evidence shows a current right knee disability and the preponderance of competent medical evidence supports a finding that this disability developed due to the service-connected left knee disability.  On this basis, service connection for a right knee disability is warranted.

ORDER

Service connection for residuals of TBI is warranted.

Service connection for a right knee disability as secondary to service-connected left knee disability is warranted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


